UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4258



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRON ANDERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(CR-03-1140)


Submitted:   October 24, 2005          Decided:     November 14, 2005


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Tara L. McGregor, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tron Anderson appeals from the judgment of the district

court convicting him of possession of a firearm as a convicted

felon, in violation of 18 U.S.C. §§ 922(g), 924(a), and 924(e), and

sentencing him to 188 months’ imprisonment.                     Finding no error, we

affirm.

              Anderson    claims      on    appeal     that     the   district   court

unreasonably imposed his federal term of incarceration to run

consecutive to, rather than concurrent with, a previously imposed

state sentence. Under U.S. Sentencing Guidelines Manual § 5G1.3(a)

(2003),   a    court     is   directed      to     apply   a    consecutive    term   of

imprisonment for any crime that occurs while a defendant is serving

an existing term of imprisonment.                See USSG § 5G1.3(a).          Anderson

does   not    dispute     that   he    was       serving       an   existing   term   of

imprisonment.       In fact, Anderson’s possession of the firearm

occurred when he was attempting to escape from state custody, where

he was incarcerated for multiple drug charges.

              Instead, Anderson argues that the record is unclear as to

whether the district court recognized that it had the authority to

ignore the mandatory nature of § 5G1.3(a) and impose a concurrent

sentence, in light of the now-advisory nature of the sentencing

guidelines.      He further contends that the district court made no

reference to the factors set forth in 18 U.S.C.A. § 3553(a) when

determining his sentence.


                                           - 2 -
           Having reviewed the record, we find no error.       The

district court was adequately informed of the discretion it had to

impose a concurrent sentence. Furthermore, the record reveals that

the district court was aware of the factors set forth in § 3553(a)

and that the sentence took these factors into account.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -